Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beck et al (20170328489).
Beck et al, Fig 2, discloses a fluid driven safety valve having a valve member (18) and a spring return 38; wherein the valve member is to be moved to a safety position (Para 46) by the spring return in case of a complete pressure drop of the driving fluid; means 46 for determining the pressure of the driving fluid; wherein the pressure of the driving fluid acts against the spring (38); means (32) for determining the position of the valve member; a control 28,52,48 is (being a programmable electronic controller, Para 20,51) capable of carrying out the method according to claim 1, wherein the control (being a programmable electronic controller, Para 20,51) is able to perform a partial stroke test on the safety valve by varying the pressure in the driving fluid (by valve 48); and wherein the control is capable of performing a partial stroke test to record the position of the valve member in dependence of the pressure in the driving fluid during the partial stroke test, whereby a stroke-pressure curve is able to be obtained; 
The recitations “for carrying out the method according to claim 1” and “the control when performing a partial stroke test records the position of the valve member in dependence of the pressure in the driving fluid during the partial stroke test, whereby a stroke-pressure curve is obtained; mathematically models the stroke-pressure curve beyond the measured range; extrapolates the mathematically determined stroke-pressure curve to the safety position of the valve member; and determines the pressure corresponding to this safety position in the mathematically determined stroke-pressure curve” are seen as intended use of device of Beck.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose mathematically determined stroke-pressure curve extrapolated up to the safety position of the valve member in combination with other limitations of claim 1.
Related prior art, Snowbarger (20060219299), Wheater (20110114191), and Li (8814133) teach various partial stroke test methods for valves but fails to disclose the above mentioned limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753